ACCEPTED
                                           08-20-00224-CR                                08-20-00224-CR
                                                                             EIGHTH COURT OF APPEALS
                                 LAW OFFICE OF MATEO DEKOATZ                            EL PASO, TEXAS
                                                                                       3/11/2021 1:49 PM
                                 Attorney at Law                                  ELIZABETH G. FLORES
                                 718 Myrtle Ave                                                   CLERK
                                 El Paso, Texas 79901
                                 Office (915) 235-5330
                                 mateodekoatz@yahoo.com
                                                                        FILED IN
                                                                 8th COURT OF APPEALS
Matthew "Mateo" DeKoatz, Attorney at Law                             EL PASO, TEXAS
Licensed in the State of Texas                                   3/11/2021 1:49:42 PM
The Federal Western District of Texas                            ELIZABETH G. FLORES
The Federal sth Circuit Court of Appeals                                 Clerk
The United States Supreme Court


Elizabeth G. Flores, Clerk
Court of Appeals, Eighth District of Texas
1203 El Paso County Courthouse
500 E. San Antonio
E1Paso,Texas79901


RE:    Ex parte: Melissa Buckley
       Cause Number: 08-20-00224-CR
       Trial Court Number: 20190D03405


DATE: March 11, 2021


Dear Ms. Flores:


        We are in agreement with Mr. Darnold's letter, dated March 11, 2021, and just
filed with the Court. Please advise as to whether the Court wishes for me to send
copies of the order(s), as stated in the Court's order of March 10, 2021.
Thank you.




Matthew DeKoatz, for Melissa Buckley



Cc. T. Darnold, via email
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Matthew DeKoatz
Bar No. 05722300
mateodekoatz@yahoo.com
Envelope ID: 51392409
Status as of 3/11/2021 2:04 PM MST

Case Contacts

Name            BarNumber Email                   TimestampSubmitted Status

TOM DARNOLD               tdarnold@epcounty.com   3/11/2021 1:49:42 PM   ERROR



Associated Case Party: MELISSA BUCKLEY

Name             BarNumber   Email                     TimestampSubmitted   Status

MATEO DEKOATZ                mateodekoatz@yahoo.com 3/11/2021 1:49:42 PM    SENT